Citation Nr: 9935326	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-17 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cardiovascular 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and December 1994 rating 
decisions from the RO which granted service connection for 
hearing loss in the left ear, and assigned a noncompensable 
disability evaluation, denied a claim for service connection 
for hearing loss in the right ear and denied a rating in 
excess of 20 percent for essential hypertension.  

In August 1995 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In March 1997, this case was 
remanded to the RO by the undersigned Board member for 
further development.  In a rating decision of September 1999 
the RO granted service connection for right ear hearing loss, 
and assigned a 30 percent rating for bilateral defective 
hearing, effective February 23, 1994.  

Only the issue of entitlement to evaluation in excess of 20 
percent for essential hypertension is before the Board at 
this time.  



FINDING OF FACT

The veteran's essential hypertension is manifest, in part, by 
mild enlargement of the left atrium, a finding compatible 
with the existence of hypertensive heart disease.  



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for hypertensive 
heart disease, previously classified as essential 
hypertension  has been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R.§ 4.104, Diagnostic Code 7007 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that the veteran's claim for an 
increased rating for cardiovascular disability is "well 
grounded" within the meaning of 38 U.S.C.A.§ 5107(a), in 
that the claim is plausible.  The Board is also satisfied 
that all relevant evidence has been developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107.  

The veteran was treated for hypertension during service.  In 
a rating decision of April 1970 the RO granted service 
connection for essential hypertension and assigned a 10 
percent rating for this disability from July 8, 1969.  In a 
rating decision of March 1975, the rating for this disability 
was increased to 20 percent from February 21, 1975.  

Private outpatient clinical records from March 1993 to March 
1994 reveal blood pressure readings of 140/88, 140/98, 
140/92, 140/92, and 134/90.  No chest pain or shortness of 
breath was noted.  

On VA general medical examination in December 1994, the 
veteran gave a history of chest pressure with and without 
rest, which was considered to be probably pathognomic of 
unstable angina.  The veteran's blood pressure was 160/100, 
sitting; 156/102, lying down; and 160/102, standing.  His 
pulsations were normal.  There were no murmurs, gallops or 
rubs reported.  The point of maximum impulse was in the 
midline.  The apex beat was not beyond the impulse in the 
midline.  An electrocardiogram was normal with normal sinus 
rhythm.  X-ray showed that the heart was not enlarged but 
there was a prominent pericardial fat pad.  The ascending 
aorta was somewhat ectatic.  It was said that a prominent 
ascending aorta in a patient of the veteran's age may be due 
to hypertension or aortic valvular disease.  The diagnosis of 
the examination was highly possible coronary artery disease 
which may be secondary to hypertension and secondary to a 
strong family history of heart disease and is presently 
demonstrable only through the veteran's history of unstable 
angina.  

During an August 1995 hearing at the RO, the veteran said 
that he received treatment for hypertension from a private 
physician every three or four months.  He was taking 
medication for high blood pressure.  He said that he had 
frequent headaches that he believed were vascular in nature.  
The veteran also said that he experiences chest pains that 
were not very severe.  He also said that he was somewhat 
short of breath.  He also reported episodes of dizziness in 
which he would see spots.  He did not recall ever being told 
that he had heart disease.  

On VA cardiology examination in August 1998, the veteran 
complained of dyspnea on exertion and some vague chest pain 
and leg weakness when climbing stairs.  On evaluation, the 
veteran's blood pressure was 170/100 with a pulse of 78.  His 
heart had a regular rate and rhythm.  There were no murmurs, 
rubs, or gallups.  There was no clubbing, cyanosis, or edema 
in his extremities.  An electrocardiogram was normal.  A 
chest x-ray revealed persistent prominence in the ascending 
aorta compatible with possible hypertension or aortic 
valvular disease.  The impression was essential hypertension.  

A VA echocardiogram of September 1998 revealed normal left 
ventricular size and systolic function, normal right 
ventricular size and systolic function, mild mitral and 
tricuspid regurgitation, and a dilated aortic root.  A mildly 
enlarged left atrium was also noted.  On a Thallium stress 
test in October 1998, the veteran obtained 13 METs workload 
on a Bruce protocol after 12 minutes.  His heart rate on beta 
blocks was slightly less than predicted; he reached 70 
percent of predicted with a heart rate of 129.  His blood 
pressure rose to 202/104.  He had no chest pain but mild 
reversible inferior and apical defects were reported.  

38 U.S.C.A.§ 1155 (West 1991 & Supp. 1999) and 38 C.F.R. 
Part4 (1999) provide that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  

The rating criteria for the evaluation of cardiovascular 
disorders were revised effective in January 1998.  The United 
States Court of Appeals for Veterans Affairs (Court) has held 
that, where the law and regulations change after a claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Accordingly the Board will consider 
the veteran's claim for an increased rating for his service-
connected cardiovascular disability under the criteria in 
effect prior to January 1998 and the criteria which have been 
in effect since that time.  

Under the criteria of Diagnostic Code 7101 for rating 
hypertensive vascular disease (essential hypertension) in 
effect prior to January 12, 1998, a 20 percent evaluation is 
assigned with diastolic blood pressure predominantly 110 or 
more with definite symptoms.  A 40 percent rating is assigned 
with diastolic blood pressure of 120 or more and moderately 
severe symptoms.  Under the criteria of Diagnostic Code 7101 
for rating hypertensive vascular disease (essential 
hypertension) in effect on and subsequent to January 12, 
1998, a 20 percent evaluation is assigned with diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  A 40 percent rating is assigned 
if there is diastolic pressure predominantly 120 or more.  

Under the criteria of Diagnostic Code 7007 for rating 
hypertensive heart disease in effect prior to January 12, 
1998, a 30 percent rating is assignable if there is definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more and moderate dyspnea on exertion.  A 60 percent 
rating is assigned if there is marked enlargement of the 
heart confirmed by roentgenogram, or the apex beat beyond the 
midclavicular line, sustained diastolic hypertension of 120 
or more which may have subsequently been reduced, dyspnea on 
exertion and more than light manual labor precluded.  Under 
the criteria of Diagnostic Code 7007 for rating hypertensive 
heart disease in effect on and subsequent to January 12, 
1998, a 30 percent rating is assignable if a workload of 
greater than 5 METs, but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; if there 
is evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned if there has been more than one episode of 
congestive heart failure in the past year, or; a workload 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; if there 
is left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  

Review of the record does not show that the veteran's 
diastolic blood pressure is predominantly 120 or more.  Thus, 
an evaluation in excess of 20 percent for essential 
hypertension is not warranted under the criteria of 
Diagnostic Code 7101.  However, a September 1998 
echocardiogram showed mild enlargement of the left atrium.  
Under the criteria of Diagnostic Code of 7007 for rating 
hypertensive heart disease which came into effect on January 
12, 1998, a 30 percent rating is warranted if there evidence 
on cardiac hypertrophy on electrocardiogram, echocardiogram 
or X-ray.  On an echocardiogram of September 1998, mild 
enlargement of the atrium of the heart was reported.  Such 
constitutes evidence of cardiac hypertrophy, and therefore a 
30 percent rating is warranted under the provisions of 
Diagnostic Code 7007, which became effective on and 
subsequent to January 12, 1998.  However, the record does not 
show that the veteran has ever had congestive heart failure 
or left ventricular dysfunction and the veteran was able to 
obtain a level of 13 METs on recent stress testing.  Thus a 
60 percent rating is not for assignment under the criteria of 
this diagnostic code.  


ORDER

An increased rating for the veteran's service-connected 
cardiovascular disability is 

granted to the extent indicated, subject to the law and 
regulations governing the payment of monetary benefits.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

